United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           May 29, 2007
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 06-41162
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

GILBERT ANDREW RUBIO,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 4:05-CR-218
                       --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Having pleaded guilty, Gilbert Andrew Rubio challenges his

120-month sentence for being a felon in possession of a firearm.

Rubio argues that his sentence must be vacated because the

evidence does not support the district court’s finding that

Rubio possessed the firearm at issue during the commission of an

aggravated robbery.   Rubio also argues that the district court

erred in concluding that a prior California conviction was a

crime of violence under U.S.S.G. § 4B1.1; however, he


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-41162
                                -2-

acknowledges that this issue will be irrelevant to his sentence

and need not be resolved if the record supports the aggravated

robbery finding.

     Our review of the record shows that the evidence supports

the district court’s determination that Rubio used the weapon

involved in his offense to commit an aggravated robbery.     United

States v. Harper, 448 F.3d 732, 735 n.2 (5th Cir. 2006); United

States v. Carreon, 11 F.3d 1225, 1240 (5th Cir. 1994).     We find

no error in the district court’s computation of Rubio’s advisory

Sentencing Guidelines.   United States v. Villanueva, 408 F.3d

193, 202-03 & n.9 (5th Cir.), cert. denied, 126 S. Ct. 268

(2005).   As these findings show that there is no error in Rubio’s

sentence, we find it unnecessary to address the issue whether his

prior offense was a crime of violence.

     AFFIRMED.